Judgment, Supreme Court, New York County (Ira Beal, J.), rendered January 21, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The jury’s verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence of defendant’s intentional participation in the sale, including evidence that defendant directed the seller to provide the undercover officer with drugs, and waited and watched as the exchange took place.
Background testimony regarding the mechanics of street *152level drug transactions and the methods used by drug dealers was properly admitted (People v Kelsey, 194 AD2d 248). The portions of the prosecutor’s summation challenged by defendant were properly responsive to defendant’s summation (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976). The court properly exercised its discretion in its Sandoval ruling where it limited inquiry to two prior convictions that directly bore on defendant’s credibility and precluded any inquiry into several misdemeanors.
We perceive no abuse of sentencing discretion.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review them, we would reject them. Concur — Nardelli, J. P., Wallach, Tom and Andrias, JJ.